Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed on July 6, 2022.
Claims 1, 4, 5-7, 9, 11-13, 15, 20, and 22 have been amended.
Claims 2-3, 16-17, and 21 have been canceled. 
Claims 23-27 have been added.
Claims 1, 4-15, 20, and 22-27 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saund et al. (US Publication 2010/0138756A1) in further view of Spataro et al. (US Publication 2006/0080432A1), Fieldman (US Patent 11,061,547B1), and Lewbel et al. (US Publication 2021/0333955A1).
Regarding claim 9, Saund teaches a method comprising: 
connecting, by a collaboration server, at least two participants via respective devices to a collaboration session (Users 102 a-102 n communicate over communication devices 104 a-104 n via Internet 106 to a server 108 ...  a server (e.g., server 108) may be directly connected to other servers 112 ... a canvas such as on a computer screen is displayed having a chat region and a graphics region (e.g., a whiteboard) (step 204). The system connects to a server such as a chat/graphics server)([0027] and [0035]; Figure 1 reference elements 108 and 112 – servers connecting users to share content is shown); 
distributing, by the collaboration server to the respective devices stream data (such event is time-stamped with the time at which that event was conducted by the user who performed the event (step 228) ... time-stamped events are distributed to others who are participating in the session (step 232) )([0039]; event data is embedded into a stream of events which is distributed to other devices) a main display area and a meeting board section in a user interface screen associated with the collaboration session, wherein a plurality of content items of the collaboration session are sequentially displayed in the main display area throughout the collaboration session (Turning to FIG. 9A, an existing state of the user interface 900 shows an electronic canvas 902 having a chat region 904 on the left side of the canvas ... the right side of electronic canvas 902 is a graphics region 906 …  FIGS. 9A-91, discussing the above features as they apply to a use scenario)([0060]; an interface include a main display area (i.e. canvas area) and a meeting board area (i.e. chat area), a sequential display of content items throughout a collaboration session is shown in Figures 9A-9I); 
detecting, by the collaboration server, a drag-and-drop action from one of the respective devices, in which at least one portion of a first content item is dragged from the main display area onto the meeting board section (Brit selects Theresa's digital ink lips and drags them beside Theresa's chat entry, “sure my lips suck)([0078]); and
generating an object for the meeting board section, wherein the object represents the at least one portion of the first content item that was dragged onto the meeting board section and the object is independently manipulatable by each of the as least two participants (FIG. 9 a-9 i illustrates examples of likely screen shots of the present system and process in operation ... Because the graphic object encroaches the text chat column (912), it will now scroll with the text, remaining attached to this text entry. (At some later time the graphics could be selected and deleted or moved back to the graphics canvas.))([0018] and [0078]; Figures 9C and 9D – an exemplary embodiment of generating an object representative of an item which was dragged in a collaboration session which is manipulatable by users is shown).  
 Saund differs from the claim in that Saund fails to teach the stream data distributed by the collaboration server is a media stream representing portions of a display (i.e. main area and board section), wherein distributing the media stream includes the object (i.e. content) in the meeting board section throughout the collaboration session. However, Spataro discloses of a collaboration server distributing a media stream portions of a display (server 140 can provide data to clients 120 via a place interface, form a network connection among the clients 120, and mediate interactions among the clients 120)([0083]; a server streams media portions of a display), wherein distributing the media stream includes content in a section throughout the collaboration session (A place interface can include a display and/or one or more sub-displays … FIG. 3D shows an exemplary place interface for a user of system 100. As shown in FIG. 3D, the interface 320 includes primary window 322, several sub-windows 324-330 … things window 326 displays a data file directory including public portion 326 a … The content window 328 can present content 328)([0083] and [0108]; distributing includes portion of content in a section (e.g. “Demo Story”)). The examiner notes Saund and Spataro teach a method for collaborating between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributing of Saund to include the distributing of Spataro such that the collaboration server distributes a media stream including portions of content to participants. One would be motivated to make such a combination to provide the advantage of sharing media content in an efficient back end distribution manner. 
The combination of Saund-Spataro fails to teach changing the main display area by replacing rendering the first content item with a subsequent content item of the plurality of content items. However, changing a main canvas display area by replacing rendering of a first content item (i.e. page) with a subsequent content item of a plurality of content items (i.e. subsequent page of a plurality of pages) is taught by Feldman (the online collaborative session may include functionality for enabling automated synchronization of participant navigation ... when a first participant of the online collaborative session navigates from one page of the shared workspace to another page of the shared workspace ... may automatically cause navigation of the other participant(s) to be mirrored, in synchronization, with the navigation activity of the first participant ... COLLABORATIVE TUTORIAL SESSION … As illustrated in the example screenshot GUI of FIG. 45 ... WHITEBOARD … illustrated in the example screenshot GUI of FIG. 55)(column 4 lines 64-67, column 5 lines 1-6, column 59 lines 37-40, and column 69 lines 62-63; Figures 45 and 55 – exemplary embodiments of changing a canvas area to render an order display of pages is shown). The examiner notes Saund, Spataro, and Fieldman teach a method for collaborating between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributing of Saund-Spataro to include the changing of Fieldman such that the method synchronously changes a main canvas area to render an order display of content pages. One would be motivated to make such a combination to provide the advantage of ensuring all participants of online collaborative session are viewing the same thing.
Finally, the combination of Saund-Spataro-Fieldman fails to explicitly teach the content item is captured (i.e. metadata recorded). However, recording metadata of content items dragged from one section onto another section of a display is taught by Lewbel (In this UI view 200, the content item 108 is added to the list region 110 by a drag operation implemented by, for example, moving a cursor ...  the content item 108 may be represented by a simplified visual image, a name of the content item 108, or a textual description of the content item ... Each content item 108 in the list region 110 may be associated with a respective indication of the identity of the user 610A, 610B, and 610C who contributed the content item 108)([0050], [0051], and [0067]). The examiner notes Saund, Spataro, Fieldman, and Lewbel teach a method for collaborating between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of Saund-Spataro-Fieldman to include the recording of Lewbel such that the method captures metadata of dragged items. One would be motivated to make such a combination to provide the advantage of documenting and identifying contributors in collaboration session.
Regarding claim 10, Saund-Spataro-Fieldman-Lewbel teach the method of claim 9, wherein detecting the drag-and-drop action includes: 
detecting a first drag-and-drop action from a first device of the respective devices in which the at least one portion is selected from the first content item in the main display area; and detecting a second drag-and-drop action from a second device of the respective devices in which a second content portion is selected from a second content item in the main display area, wherein the second content item is rendered in the main display area after the first content item (Fieldman - a photo can be moved by simply clicking, holding, and then dragging to the new desired location ... As illustrated in the example embodiment of FIG. 42, the inserted image 4202 may be placed at a default location within the Tutorial Room GUI ... Continuing from FIG. 43— In this particular example screenshot, it is assumed that a second user has resized the image. The change is visible to all other users in real-time)(column 49 lines 36-37, column 59 lines 2-5 and lines 29-32; content displayed on pages are dragged and dropped, toggling to a new page after dragging and dropping on a previous page would no longer render items associated with a previous page).
Regarding claim 11, Saund-Spataro-Fieldman-Lewbel teach the method of claim 9, further comprising:
based on detecting the drag-and-drop action, capturing metadata of the drag-and-drop action (Lewbel - Each of the content items 108A-108N included in the list 118 may have one or more characteristics 120 (e.g., attribute, quality, property, or the like). The characteristics 120 may be stored as metadata that is associated with a content item 108)([0042]),
wherein the media stream data includes the object together with the metadata in the meeting board section throughout the collaboration session (Lewbel - FIG. 6A shows content items 108 sorted based on priority ranking 600 ... FIG. 6B shows content items 108 sorted based on time ranking 604 ... FIG. 6C shows content items 108 sorted based on user ranking 608)([0062], [0064], and [0065]; Figures 6A-6C – various embodiments of streaming objects along with metadata in a section of a collaboration session is shown), and
wherein the metadata includes one or more of information about one of the at least two participants that initiated the drag-and-drop action and a timestamp of the drag-and-drop action (Lewbel - characteristics 120 include, but are not limited to, an identity of a user that contributed the content item 108, a timestamp, a priority label, or a type label)([0042]).
Regarding claim 12, Saund-Spataro-Fieldman-Lewbel teach the method of claim 9, further comprising: manipulating at least one of size and location of the object in the meeting board section in response to input from one of the at least two participants (Saund - (At some later time the graphics could be selected and deleted or moved back to the graphics canvas.))([0078]).
Regarding claim 13, Saund-Spataro-Fieldman-Lewbel teach the method of claim 9, wherein distributing the media stream data includes distributing the object in the meeting board section while the main display area displays one or more content items among the plurality of content items other than the first content item and the object represents a key concept of the first content item (Saund - Brit selects Theresa's digital ink lips and drags them beside Theresa's chat entry, “sure my lips suck” ... FIG. 9E: This figure shows that Theresa's lips drawing has scrolled with the chat column)([0078] and [0079]; Figure 9E – an exemplary embodiment where other content items other than a first content item (i.e. Theresa's digital ink lips) are displayed in the main canvas area is shown, the examiner notes an image of digital ink lips drawn by Theresa is representative of a key concept of “digital lips”).
Regarding claim 14, Saund-Spataro-Fieldman-Lewbel teach the method of claim 9, wherein the media stream data includes a first content portion of the first content item among the plurality of content items in the meeting board section while none of the plurality of content items are displayed the main display area (Saund - A selected object can be modified (moved, rotated, deleted etc.))([0094]; a user is able to delete all items from a main canvas portion thereby displaying no content items while still including a first content item (i.e. Theresa's digital ink lips) in a meeting board section).

Response to Arguments
Applicant’s arguments, see pages 12 and 14 , filed July 6, 2022, with respect to claims 1, 4-8, 15, 20, and 22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 4-8, 15, 20, and 22 has been withdrawn. 
Applicant’s arguments, see pages 13 , filed July 6, 2022, with respect to claims 9-14 have been fully considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 1, 4-8, 15, 20, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach “capturing metadata of a drag and drop action, the metadata includes sources which contributed to modifying content using the drag and drop action”, “embedding corresponding metadata of the drag and drop action”, “presenting style options to render information about the participant, wherein the style options include profile card style, current participant frame style, or textual style”, “obtaining selection of one of the style options”, and “embedding the corresponding metadata according to the selection” as recited independent claims 1 and 15. Accordingly, independent claims 1 and 15 along with respective dependent claims 5-8, 20, 22, and 27 are allowed. 
Additionally, the prior art does not teach “generating a textual meeting transcript transcribed from an audio stream of a collaboration session”, “detecting a drag and drop action corresponding to a portion of the textual meeting transcript”, “capturing corresponding metadata of the portion of the textual meeting transcript, wherein the metadata includes information about each participant that participated in the audio stream transcribed in the portion of the textual meeting transcript that is being dragged and dropped”, and “embedding into a media stream the portion of the textual meeting transcript along with information about each participant that participated in the audio stream transcribed in the portion of the textual meeting transcript” as recited in independent claim 4. Accordingly, independent claim 4 along with dependent claims 23-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for capturing content in a collaboration session. 
10229518B2
20120079399A1
WO2014152997A2
WO2022177732A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145